Pfeifer, J.,
concurring in judgment only.
{¶ 18} I am not a proponent of relying on laches to decide election cases, but too late is too late. The relator is too late — he should not have abandoned his earlier request for a writ of mandamus.
John G. Rust, pro se.
Julia R. Bates, Lucas County Prosecuting Attorney, and John A. Borell, Assistant Prosecuting Attorney, for respondent.
{¶ 19} I would have been inclined to grant relator’s writ. The Secretary of State’s rule to invalidate part-petitions when the circulator attests that the number of signatures is less than the actual number of signatures on the part-petition is not required by R.C. 3501.38 or 3501.39. The enforcement of the rule is especially troublesome since petitions overstating the number of signatures are not automatically rejected. To avoid the allegedly feared problem of signatures being added after the circulator’s statement is made, boards of election should count only the number of signatures that the circulator has represented that the petition contains. That is a policy that may not be as draconian as the Secretary of State might like, but it at least makes sense and is fair.